WOODALL, Justice
(concurring in the result).
The Dowdies submitted a discovery request to Ocwen on June 2, 2000. Because Ocwen failed to object to the discovery in a timely manner, it waived the right to object in its May 14, 2001, response to the discovery request and in its petition for a writ of mandamus. Therefore, Ocwen has not shown a clear legal right to have the trial court vacate its order denying Ocwen’s motion for a protective order. Seeing no reason for this Court to address any other issue, I respectfully concur only in the result.